Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (WO 2017/062226).
Regarding claims 1, 2, 4, and 15-17, Xie et al. teach a catalyst having a core-shell or yolk-shell structure, wherein the catalyst includes a catalytic metal-containing nano- or microstructure, and an etched perforated metal oxide support shell.  Examples of the shell include silica, alumina, or both (Abstract; paragraph [0007]); examples of the core or yolk include noble metals (e.g., silver, palladium, platinum, rhodium, ruthenium, rhenium, iridium, osmium), transition metals (e.g., iron, nickel, manganese, etc.).  See paragraphs [0008] and [0063] of Xie et al.  Figures 7A and 7B of Xie et al. depict exemplary catalysts comprising multi yolk-shell catalysts, which are considered to read upon Applicants' "plurality of particles" and "porous shell that encapsulates the plurality of particles", as recited in claim 1.  See also paragraph [0057] of Xie et al., which teaches that, in the plurality of yolks, "each yolk can be made of the same type of metal or metal alloy or can be comprised of different metals or metal alloys".
Regarding claims 5-7 and 13, Xie et al. teach that the amount of catalytic metal present in the particles in the core or yolk range from 0.01 to 100 parts by weight of catalyst per 100 parts by weight of catalyst, and, if more than one catalytic metal is employed, the molar percentage of one metal can range from 1 to 99 molar % of the total moles of catalytic metals in the catalytic core or yolk (considered equivalent to “atomic ratio”).  Xie et al. further teach that the amount of catalytic metal depends on, inter alia, the catalytic activity of the catalyst (paragraph [0064]).  In view of these teachings, the skilled artisan would have been motivated to determine through routine experimentation the optimal amount of each catalytic metal present in the core or yolk, such as that respectively recited in Applicants’ claims 5-7, and would further determine through routine experimentation the optimal ratios of catalytic metals present in the core, such as that recited in claim 13, in an endeavor to obtain a catalyst exhibiting optimal catalytic activity.
Regarding claims 8 and 12, Xie et al. teach that the dimensions of the shell, e.g., its diameter, shape, porosity, and pore size, “can be tuned to a desired value”, and that, by tuning the thickness, porosity, and pore size of the shell, “a large surface area, per unit mass of the catalytic metal-containing core, of the catalytic metal-containing core is realized, thereby leading to high catalytic activity.”  See paragraph [0062] of Xie et al.; from these teachings, the skilled artisan would have been motivated to optimize the size of the pores in the porous shell, such as that recited in claim 8, as well as to optimize the thickness, porosity, and pore size of the porous shell, to obtain a surface area comparable to that recited in claim 12. 
Regarding claims 9-11, Xie et al. teach that the core and yolk can be solid or semi-solid nano- or microstructures, having the shape of a particle (e.g., having a substantially spherical shape), or of a rod (“cylindrical”).  Xie et al. further teach embodiments in which the nanostructure “is a nanoparticle having a diameter of 1 nm to 100 nm”, or in which the microstructures have a diameter of greater than 100 nm to 1000 nm.  See paragraphs [0012] and [0059] of Xie et al.  
Regarding claim 18, Xie et al. teach the feasibility in the aforementioned catalyst being employed in “a variety of chemical reactions”, non-limiting examples of which include a “hydrocarbon hydroforming reaction” (considered to read on “method for reforming methane”).  See paragraph [0070] of Xie et al.  In view of this teaching, the skilled artisan would have been motivated to reasonably expect the catalysts of Xie et al. to successfully and effectively function in a method for reforming methane, such as that recited in claim 18.
Xie et al. do not teach or suggest the limitations of Applicants’ claims regarding the specifically recited particles “nickel, platinum, and a third metal…”, as recited in claims 1, 2, and 5.  However, because Xie et al. teach the feasibility in the catalytic cores or yolks comprising metals recited in Applicants’ claims, and further teach that, in the plurality of yolks, "each yolk can be made of the same type of metal or metal alloy or can be comprised of different metals or metal alloys" (paragraph [0057] of Xie et al.), it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to select the metals disclosed in Xie et al. that correspond to Applicants’ “nickel, platinum, and a third metal…”, since it has been held to be within the general skill of a worker in the art to select a material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 U.S.P.Q 416.

Allowable Subject Matter
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Xie et al. do not teach or suggest cerium dioxide as an exemplary particle encapsulated by the porous shell.  Rather, this reference teaches cerium dioxide as an exemplary shell material; see paragraph [0066].  Further, while this reference teaches platinum as an exemplary catalyst particle, Xie et al. do not teach the presence thereof as platinum atoms dispersed on a surface of each particle, as recited in claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Exemplary prior art includes Song et al. (CN 104707597), which teaches a metal nanowire network/mesoporous silicon dioxide core-shell structure catalyst.  While the metal can be Mo, Ru, Rh, Pd, Ag, Re, Os, Ir, Au, Fe, Co, Ni, Cu (paragraph [0010]), or Pt (paragraphs [0059]-[0062]), Embodiments 8 and 9 of this reference, which depict the formation of nanowire networks containing platinum and palladium with either ruthenium or gold, do not include Ni.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 27, 2022